The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg Turocy on 6/16/2022.
1.  (Currently Amended) An electromagnetic wave shielding film having a wireless energy conversion function, attached to an exterior surface of a door of a microwave oven and used to absorb electromagnetic waves released by the microwave oven during operation, wherein the electromagnetic wave shielding film comprises:
a substrate carrier having a first light transmittance;
a first substrate layer, provided on one other side of the substrate carrier and having a second light transmittance ranging from 50% to 95%, wherein a wireless energy conversion unit is provided in the first substrate layer and is used to receive the electromagnetic waves and convert the electromagnetic waves to direct current (DC) electrical energy; and 
an optically variable assembly, provided on a other side of the substrate carrier and electrically connected to the wireless energy conversion unit, wherein the optically variable assembly comprises an electrochromic layer and an electrode layer; and the electrode layer is electrically connected to the wireless energy conversion unit and the electrochromic layer, and is used to receive the DC electrical energy from the wireless energy conversion unit and drive the electrochromic layer to change its light transmission property, wherein
the wireless energy conversion unit comprises an antenna assembly and an electrical energy processing module;
the antenna assembly is formed by a plurality of antenna units capable of transmitting and receiving the electromagnetic waves; the antenna units are arranged in an array and each comprise an energy receiving portion, a grounding portion, and a wiring portion which are disposed in the first substrate layer; the energy receiving portion is formed by arranging a first metal line layer, and the grounding portion is disposed around the energy receiving portion and formed by arranging a second metal line layer;
the electrical energy processing module comprises a rectifier filter and a DC power supply portion; the rectifier filter is electrically connected to the energy receiving portion of the antenna assembly, and is used to receive the electromagnetic waves from the antenna assembly and implement rectification and filtering on the electromagnetic waves to convert the waves to DC electrical energy; the DC power supply portion is formed by arranging a third metal line layer, is electrically connected to the rectifier filter and the optically variable assembly, and is used to receive the DC electrical energy and output it to the optically variable assembly;
the wiring portion in the antenna assembly is distributed between the energy receiving portion and the grounding portion and in the remaining region not containing the energy receiving portion, the grounding portion, and the DC power supply portion; the wiring portion comprises a plurality of conductor elements; these conductor elements keep a first distance from each other to be mutually insulated, and further keep a second distance from the energy receiving portion, the grounding portion, and the DC power supply portion to be mutually insulated; and 
the second light transmittance (T2) of the first substrate layer and the first light transmittance (T1) of the substrate carrier meet a following relational expression: 
-10% ≤T1-T2 ≤ +10%.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations of “an electromagnetic wave shielding film… attached to an exterior surface of a door of a microwave oven… wherein the electromagnetic wave shielding film comprises: a substrate carrier having a first light transmittance; a first substrate layer, provided on one other side of the substrate carrier and having a second light transmittance ranging from 50% to 95%, wherein a wireless energy conversion unit is provided in the first substrate layer and is used to receive the electromagnetic waves and convert the electromagnetic waves to direct current (DC) electrical energy; and an optically variable assembly, provided on a other side of the substrate carrier and electrically connected to the wireless energy conversion unit, wherein the optically variable assembly comprises an electrochromic layer and an electrode layer; and the electrode layer is electrically connected to the wireless energy conversion unit and the electrochromic layer, and is used to receive the DC electrical energy from the wireless energy conversion unit and drive the electrochromic layer to change its light transmission property” in combination with “the antenna units are arranged in an array and each comprise an energy receiving portion, a grounding portion, and a wiring portion which are disposed in the first substrate layer; the energy receiving portion is formed by arranging a first metal line layer, and the grounding portion is disposed around the energy receiving portion and formed by arranging a second metal line layer… the wiring portion in the antenna assembly is distributed between the energy receiving portion and the grounding portion and in the remaining region not containing the energy receiving portion, the grounding portion, and the DC power supply portion; the wiring portion comprises a plurality of conductor elements; these conductor elements keep a first distance from each other to be mutually insulated, and further keep a second distance from the energy receiving portion, the grounding portion, and the DC power supply portion to be mutually insulated; and the second light transmittance (T2) of the first substrate layer and the first light transmittance (T1) of the substrate carrier meet a following relational expression: 
-10% ≤T1-T2 ≤ +10%.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schneider et al. (2018/0077763), fig.1, pars [54, 57]; teaches an antenna 102 comprises an energy receiving portion to receive electromagnetic waves, an electrical processing module (110) comprising a rectifier filter (106) and a DC power supply portion (DC wire between 106 and 108), the rectifier filter converts the electromagnetic waves to DC. Schneider, however, fails to teach the combination of limitations identified above in the allowable subject matter section.
Shrivastava (2020/0259237)- Fig.2A, par [128]; teaches an optically variable assembly (210) that comprises an electrochromic layer (212) and an electrode layer (par [128], “electrode layer”). Shrivastava, however, fails to teach the combination of limitations identified above in the allowable subject matter section.
Kim (2021/0126348)- figs.4-5, par [86]; antenna (101), receiving portion (133, pars [54, 86]), a grounding portion (138), and wiring portion (121). Kim, however, fails to teach the combination of limitations identified above in the allowable subject matter section.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836